Citation Nr: 0512464	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hepatitis C.

2.  Entitlement to an increased (compensable) rating for a 
service-connected scar, a residual of injury to the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran apparently served on active duty from July 1977 
to July 1980, and from September 1981 to September 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Newark, New 
Jersey which, in pertinent part, granted service connection 
and a noncompensable rating for hepatitis ("non-B"), and 
which granted service connection and a noncompensable rating 
for a scar, a residual of injury to the left eye.  The 
veteran appealed for higher ratings.  A personal hearing was 
held before the undersigned Veterans Law Judge in March 2004.  
In July 2004, the Board remanded the case to the RO for 
further evidentiary development.  In a November 2004 
supplemental statement of the case, the veteran's service-
connected hepatitis was recharacterized as hepatitis C.  The 
case was subsequently returned to the Board.

The issue of entitlement to a higher rating for a scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection was established for hepatitis, "non-
B", in an October 2001 rating decision, effective December 
1, 1999.  

2.  The rating criteria pertaining to hepatitis were revised, 
effective July 2, 2001. 

3.  Prior to July 2, 2001 the medical evidence does not 
demonstrate liver damage with mild gastrointestinal 
disturbance due to the service-connected hepatitis C

4.  Effective July 2, 2001 the veteran's hepatitis C is 
primarily manifested by fatigue, and is mild to moderate in 
degree.  There is no medical evidence of gastrointestinal 
disturbance or demonstrable liver damage, no evidence of 
anorexia or hepatomegaly dietary restriction or other 
therapeutic measures due to service-connected hepatitis C.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for hepatitis C have 
been met as of July 2, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Code 7345 (2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a November 2002 statement 
of the case, and a November 2004 supplemental statement of 
the case.  He was furnished with VCAA letters in June 2001, 
October 2003, and July 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The veteran did not respond to the July 2004 
letter asking for additional medical evidence. 

All available records have been obtained and associated with 
the claims folder.  The veteran received VA examinations in 
March 2001 and August 2004.  In the June 2004 letter, the 
veteran was specifically advised to submit any pertinent 
evidence regarding his claim.

The veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Service medical records reflect that the veteran was 
diagnosed with hepatitis "non-B".

At a March 2001 VA examination, the examiner noted that the 
claims file was not available, but added that some of the 
veteran's medical records were reviewed.  The veteran 
reported that he had been diagnosed with HIV exposure, and 
was taking antiviral medication.  He complained of tiredness 
and fatigue.  He denied diarrhea, loss of weight, and fungal 
infection.  He gave a history of intravenous drug abuse, and 
alcohol abuse in the past.  His main complaint was tiredness 
and fatigue.  He did not specifically complain of any 
symptoms of hepatitis.  On examination, the veteran was 
moderately built and well-nourished in no acute distress.  
The examiner diagnosed status post exposure to HIV, and 
status post pneumonia in the past with residual fatigue and 
tiredness.

Service connection was established for hepatitis, "non-B", 
in an October 2001 rating decision, effective December 1, 
1999.  A noncompensable rating was assigned.

At a March 2004 Travel Board hearing, the veteran essentially 
asserted that his service-connected hepatitis was more 
disabling than currently evaluated.  He said he experienced 
seizures due to hepatitis, and was constantly tired.  He said 
he had plenty of discomfort and joint pain.  He said he was 
not being treated for hepatitis, and was not taking 
medication for hepatitis.  He related that he was taking 
medication for HIV.  He said he had intermittent episodes in 
which he would vomit for a period of a few days to a week.  
He said that the whites of his eyes were sometimes yellow.  
He related that he was unemployed, and asserted that although 
he had orthopedic disabilities, his hepatitis kept him from 
having a job.  He complained of tiredness, depression, 
diarrhea, and vomiting.  He said his eyes were constantly 
dry.  He contended that many of his symptoms were due to 
hepatitis, rather than HIV.
 
By a letter to the veteran dated in July 2004, the RO asked 
him to submit any additional relevant medical records.  The 
veteran did not respond.

At an August 2004 VA examination, the examiner noted that the 
claims file had been reviewed.  The veteran said he was not 
being treated for any antiviral medication for hepatitis C, 
but was taking antiviral medication for HIV.  He complained 
of tiredness and fatigue.  He denied a history of jaundice, 
nausea, vomiting, hematemesis, portal hypertension, and 
cirrhosis.  He said he had never had a liver biopsy.  He had 
not lost weight in the past year.  On examination, the 
veteran was 66 inches tall and 180 pounds.  He was moderately 
built and nourished in no acute distress.  On examination of 
the eyes, his conjunctivae and cornea were normal.  No eye 
abnormalities were noted.  The abdomen was soft and non-
tender, with no organomegaly.  There were no signs of 
hepatosplenomegaly, portal hypertension, or ascites.  Liver 
function studies were noted to be high.  The examiner noted 
that the veteran had hepatitis testing in 2002, at which time 
his hepatitis B surface antigen was reactive, surface 
antibody nonreactive, and core antibody reactive.  Hepatitis 
C, immunoglobulin G, and immunoglobulin M were reactive.  The 
examiner noted that CRNA was positive, and C-quantitative was 
positive in 2001.  A July 2004 abdominal ultrasound showed no 
evidence of gross liver enlargement or obvious focal liver 
lesions.  There was no sonographic evidence of acute 
cholecystitis or biliary dilatation.  The pertinent diagnosis 
was status post exposure to hepatitis B and hepatitis C.  The 
examiner indicated that the veteran was a hepatitis B viral 
carrier and had chronic hepatitis C.  There was no evidence 
of hepatomegaly, ascites, portal hypertension, or cirrhosis 
with the available information.

Analysis

The veteran contends that his service-connected hepatitis C 
is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The record reflects that the veteran's hepatitis C was 
originally evaluated as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2001), effective prior to July 
2, 2001.  However, by regulatory amendment effective July 2, 
2001, substantive changes were made to the schedular criteria 
for evaluating disabilities of the liver.  See 66 Fed. Reg. 
29,486-489 (2001).  

As the veteran's claim for a higher rating was pending when 
the regulations were revised, he is entitled to the version 
most favorable to him.  However, the new rating criteria may 
only be applied to the period of time after their effective 
date. VAOPGCPREC 3-2000.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance. A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001) (as in effect 
prior to July 2, 2001).

New criteria for the evaluation of hepatitis C (or non-A, 
non-B hepatitis) are now found under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2004).  This diagnostic code provides a 
0 percent rating when the disease is nonsymptomatic.  A 10 
percent rating is assigned when there is intermittent 
fatigue, malaise, and anorexia, or:  incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned when there is daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly, requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  For 
purposes of rating hepatitis C, an "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  38 C.F.R. §§ 
4.114; Diagnostic Code 7354, Note (2) (2004).

The Board notes that the veteran has disability due to non-
service-connected HIV, and that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14 (2004).

There are no post-service medical records reflecting 
treatment for hepatitis, and the veteran has reported that he 
takes medication only for HIV, not for hepatitis.  At the 
March 2001 VA examination, symptoms of hepatitis were not 
identified.  At the March 2004 Travel Board hearing, the 
veteran complained of fatigue, joint pain, yellow eyes, 
depression, diarrhea, and vomiting.  At the August 2004 VA 
examination, the veteran primarily complained of fatigue, and 
denied jaundice, nausea, vomiting, hematemesis, portal 
hypertension, and cirrhosis.  He had not lost weight in the 
past year.  The pertinent diagnosis was status post exposure 
to hepatitis B and hepatitis C.  The examiner indicated that 
the veteran was a hepatitis B viral carrier and had chronic 
hepatitis C, which was of mild to moderate intensity.  There 
was no evidence of hepatomegaly, ascites, portal 
hypertension, or evidence of cirrhosis.  There were no eye 
abnormalities.  Liver function studies were noted to be high.  

The veteran contends that a compensable rating is warranted 
for his service-connected hepatitis C.  He maintains that his 
current fatigue and gastrointestinal problems are 
manifestations of his hepatitis.  However, there is no 
medical evidence linking any gastrointestinal symptoms to his 
hepatitis.  VA examinations have not shown any jaundice, and 
his gastrointestinal complaints have not been medically 
attributed to hepatitis C.  While competent to report on 
observed manifestations, the veteran, as a layman, is not 
competent to provide a medical opinion as to the actual 
diagnosis or etiology of his symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A compensable rating prior to July 2, 2001 is not warranted 
for hepatitis C under the old rating criteria of  Diagnostic 
Code 7345, as the medical evidence does not demonstrate liver 
damage with mild gastrointestinal disturbance due to the 
service-connected hepatitis C.

However, under the new rating criteria of Diagnostic Code 
7354, the Board finds that a higher 10 percent rating is 
warranted with consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), as the veteran has consistently 
complained of fatigue, and as the August 2004 VA examiner 
characterized the veteran's hepatitis C as mild to moderate.  
This higher rating is only applicable for the period since 
July 2, 2001.  See VAOPGCPREC 3-2000; Fenderson, supra.

A rating in excess of 10 percent is not warranted under the 
old rating criteria as minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency due to the hepatitis C but necessitating 
dietary restriction or other therapeutic measures is not 
shown.  

A rating in excess of 10 percent is not warranted under the 
new rating criteria of Diagnostic Code 7354, as the evidence 
does not reflect that due to hepatitis alone, the veteran has 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly, requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

In sum, the Board finds that a 10 percent rating is warranted 
for hepatitis C from July 2, 2001, the date of the revised 
rating criteria pertaining to hepatitis.


ORDER

A higher 10 percent rating for hepatitis C is granted, 
effective from July 2, 2001.


REMAND

With respect to the veteran's claim for a higher rating for a 
left eye scar, the Board notes that in its July 2004 remand, 
it was indicated that the veteran should undergo a VA 
examination of the scar, including photographs.  Although a 
VA examination of the veteran's scar was performed in August 
2004, and although the VA examiner indicated that color 
photographs of the scar had been requested, there are no 
photographs associated with the claims file.  It is not clear 
whether photographs were taken.  As the action taken by the 
RO does not fully comply with the last remand instructions, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ascertain whether color 
photographs of the veteran's service-
connected left eye scar were taken at the 
August 2004 VA examination.  If so, then 
the photographs should be obtained.

2.  If color photographs of the left eye 
scar were not taken, the RO should 
arrange for such photographs to be 
obtained and should associate them with 
the claims file.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for a higher rating for a 
scar near the left eye.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


